215 F.2d 452
LOWEv.WINDISH.
No. 13954.
United States Court of Appeals, Ninth Circuit.
August 27, 1954.
Rehearing Denied September 21, 1954.

Grace Lowe, in pro. per.
Warren A. Taylor, Fairbanks, Alaska, for appellee.
Before BONE, ORR and FEE, Circuit Judges.
PER CURIAM.


1
This case was tried without a jury. Appellant (plaintiff below) stated her claim in the following language:


2
"That defendant borrowed $500 from Evelyn Mahan on Sept. 18th, 1947, and gave her his written i.o.u. for same. That defendant did not pay her any of this amount. That on January 14, 1950, for good and valuable consideration plaintiff received an assignment of this account receivable from Evelyn Mahan for collection.


3
"That last year at Manley Hot Springs, Alaska, plaintiff notified defendant of this assignment orally and asked for payment and again by letter of April 1, 1952, enclosing copy of assignment, but defendant still fails to pay anything."


4
Appellee admitted borrowing $500 from Mrs. Mahan; his defense was that he had repaid the debt in full. The court accepted as true appellee's story concerning the manner, time and method of repayment.


5
Appellant urges that the court erred in not rejecting appellee's version of the facts, asserting that his testimony reveals discrepancies which discredit his entire story.


6
The evidence in this case fails to establish that the account here in issue was ever assigned to appellant, or was her property.


7
On the record before us we see no reason to reject the decision of the court on the facts. The judgment is affirmed.